                    SETTLEMENT AGREEMENT -- ATTACHMENT A

              STIPULATED MODIFICATIONS TO GENERAL ASSISTANCE
             EMERGENCY HOUSING PROGRAM RULES EH-720 AND EH-701


1.    The Department shall modify the General Assistance Emergency Housing Program Rule
EH-720 (“Rule EH-720”) as follows:

•      A household that includes a person with a disability. A person with a disability is:

       1.    A person, includes someone who receives SSI, SSDI, VA disability benefits,
       Medicaid for the Aged, Blind and Disabled (MABD),; or

       2.       A person whose health care professional or counselor from the Division of
       Vocational Rehabilitation provides documentation that the individual is unable to work
       more than an average of 20 hours a week over the next three months due to a disability
       for at least three months; or

       3.     A person whose health care professional or counselor from the Division of
       Vocational Rehabilitation provides documentation that the individual was unable to work
       more than an average of 20 hours a week over the past three months due to a disability.

       [You may request housing beyond the 84 nights, 30 days at a time when a disability
       significantly impairs activities of daily living (ADL), or you or a household member are
       enrolled in or likely eligible for Choices for Care, Developmental Services, CRT, Brain
       Injury program, Attendant services, if you are actively working with a service provider to
       find permanent housing (See EH-755)]


2.     The Department shall modify Rule EH-720 by adding this additional provision:

Variances

1.      Applicants, participants, and service providers may request a variance for an applicant or
participant who is denied under the disability prong in Rule EH-720 if being unsheltered would
be particularly dangerous to the applicant or participant’s health and welfare.

2.      Such a variance request shall include: (i) a description of the need; and (ii) a description
of the unusual risk posed to the individual’s health, safety, or welfare if GA emergency housing
is not authorized.
3.      If the request for a variance is denied, the denial notice must be in writing. The notice
shall include the right to request a fair hearing and contact information for Vermont Legal Aid,
Inc. The applicant or participant may appeal a denial of a request for a variance to the Human
Services Board, and the burden shall be on the applicant to show an abuse of discretion. The
issuance of a variance shall have no precedential effect on any cases or rules.


                                                  8
3.     The Department shall modify Rule EH-701 by adding the following statement:

Right to Apply: All persons interested in applying for GA emergency housing shall be granted
the opportunity to do so.




                                              9
